PER CURIAM
Petitioner seeks judicial review of a final order of the Superintendent of the Oregon State Penitentiary which placed petitioner in segregation for one year for violating OAR-291-105-015(A) by engaging in disruptive behavior. The superintendent also imposed a $100 fine. Petitioner contends, and the state concedes, that it was error to impose a fine. See Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988). Accordingly, we reverse as to the fine imposed. Petitioner’s other assignments of error are without merit.
Fine vacated; otherwise affirmed.